UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2111


HAROLD L. PLESS, SR.,

                      Plaintiff – Appellant,

          v.

GARY WATKINS, Detective of Kannapolis        Police   Department;
JENNIFER HYATT, Detective; TEN UNKNOWN,

                      Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cv-00094-CCE-LPA)


Submitted:   November 21, 2013            Decided:    November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Harold L. Pless, Sr., Appellant Pro Se. Jaye E. Bingham-Hinch,
CRANFILL SUMNER & HARTZOG, LLP, Raleigh, North Carolina; Patrick
Houghton Flanagan, Kelly Beth Smith, CRANFILL SUMNER & HARTZOG,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howard    L.   Pless,    Sr.,     appeals   the   district    court’s

judgment in favor of Defendants in Pless’ civil action and the

court’s order denying his motion to reconsider that judgment.

For the reasons that follow, we dismiss in part and affirm in

part.

             While    Pless’     notice   of    appeal   designated       only   the

court’s     August    22,   2013     order     denying   reconsideration,        his

informal     brief    appears     primarily      to   challenge    the    district

court’s     order    requiring     Defendants    to   explain     their   untimely

summary judgment motion and its order granting summary judgment

in favor of Defendants.          However, we lack jurisdiction to review

these orders. 1      Because Pless’ post-judgment motion was not filed

within twenty-eight days of the judgment, it did not toll the

appeal period.        Fed. R. App. P. 4(a)(4)(A) (addressing tolling

of appeal period pending disposition of certain post-judgment

motions); Fed. R. Civ. P. 59(e) (stating time to file motion to

alter or amend judgment).            Pless’ notice of appeal therefore was

untimely as to the court’s underlying judgment and all other


        1
       Although the parties do not address the timeliness of the
appeal, we “are obliged to inquire into jurisdiction sua sponte
if there is doubt as to its existence.”    Dickens v. Aetna Life
Ins. Co., 677 F.3d 228, 230 (4th Cir. 2012) (citing Mt. Healthy
City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278
(1977)).



                                          2
orders, except the post-judgment order denying reconsideration.

See    Fed.      R.    App.    P.     4(a)(1)(A)         (providing    thirty-day      appeal

period).         Accordingly, we dismiss Pless’ appeal in part, insofar

as it challenges the court’s underlying judgment in favor of

Defendants.

                 Turning       to    the     order       denying     reconsideration,     we

conclude that the district court did not abuse its discretion in

denying this motion, as Pless did not meet the requisite showing

for Rule 60(b) relief. 2                  See Fed. R. Civ. P. 60(b) (enumerating

grounds for relief); Aikens v. Ingram, 652 F.3d 496, 500-01 (4th

Cir. 2011) (en banc) (addressing requirements for Rule 60(b)

relief, and recognizing that Rule 60(b) motion is not substitute

for appeal); Dowell v. State Farm Fire & Cas. Auto Ins. Co., 993
F.2d 46,   48     (4th       Cir.    1993)       (describing    required    threshold

showing).          Thus, finding no reversible error, we affirm in part,

insofar       as      the   appeal        challenges      the   district   court’s      order

denying reconsideration.

                 We grant Pless leave to proceed in forma pauperis.                       We

dispense         with       oral     argument      because      the    facts     and   legal




       2
       A motion for reconsideration filed outside the time limits
for filing a Rule 59(e) motion is construed as one seeking Rule
60(b) relief. In re Burnley, 988 F.2d 1, 2-3 (4th Cir. 1992).



                                                   3
contentions   are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                   4